Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 6, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  151524(44)(45)                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
  SBC HEALTH MIDWEST, INC.,                                                                               Joan L. Larsen,
           Petitioner-Appellee,                                                                                     Justices
                                                                  SC: 151524
  v                                                               COA: 319428
                                                                  Tax Tribunal: 00-416230
  CITY OF KENTWOOD,
             Respondent-Appellant.
  _________________________________________/

        On order of the Chief Justice, the separate motions of (1) the Michigan
  Manufacturers Association, and (2) the Michigan Municipal League, Michigan
  Townships Association, Michigan Association of Counties, and Michigan Assessors
  Association to participate as amici curiae and file amicus briefs are GRANTED. The
  amicus briefs submitted on April 13, 2016, are accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 6, 2016
                                                                             Clerk